Opinion issued March 29, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00225-CR
———————————
In re Jason T. Pegues, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
Relator, Jason T. Pegues,
has filed a pro se petition for writ of mandamus requesting that we compel the
trial court to credit relator for time served in a juvenile detention facility
pending the trial of the underlying case. We deny relator’s petition.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.
Do
not publish.   Tex. R.
App. P. 47.2(b).




[1]
          Relator has identified the underlying
case as State v. Jason Tyrone Pegues, No. 26,185, in the 240th District Court of Fort
Bend County, Texas, the Honorable Thomas R. Culver, III, presiding.